DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a shoulder” (claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
It is note that this feature is highly pertinent to the patentability. Figs. 18-21 disclose a convex surface 1401 of the positioning member 140, formed by the male oval periphery 1403 that defines the outer surface of the retention member that appears to engage a shoulder defined by the groove 1009 or 1010 recited in the claim. This feature i.e., a spring biasing positioning member 140 that retains the rotational direction of the ratchet in a selected ratcheting or neutral position via 1002-1004, which seems to be also configured to axially retain the rotatable selector cap relative to the ratcheting mechanism via 1009 and/or 1010, needs to be clearly defined and disclosed.
Claim Objections
Claims 2 and 3 are objected to because of the following informalities:  “the retention cap”, (line 5, claim 2 and line 8, claim 3), should be changed to, --the retention selector cap”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao et al. (7,168,342 “Gao”).

    PNG
    media_image1.png
    312
    371
    media_image1.png
    Greyscale
Gao discloses all of the limitations of claim 1, i.e., a surgical ratchet assembly 10 having a proximal handle attachment point 26, Fig. 5 and a distal driver attachment point 13, Fig. 6, a ratcheting mechanism e.g., 14, 16, 17, 27, 28… located between the proximal handle attachment point and the distal driver attachment point Figs. 6 and 7, and a rotatable 12 having an interior space which substantially surrounds the ratcheting mechanism Figs. 2 and 1, the rotatable selector cap comprising a generally cylindrical ring portion defining the collar and a distal wall portion base, Figs. 6 and 8, wherein the rotatable selector cap can be selectively rotated to at least one of a first selector position 53 RT, Fig. 8, a second selector position 53, center neutral, Fig. 8 and a third selector position 53 LF, such that when the rotatable selector cap is rotated to the first selector position 53 RT, rotation of the proximal handle in a clockwise direction will drive the distal driver attachment point in the clockwise direction Fig. 16 and rotation of the proximal handle in a counter clockwise direction will ratchet the proximal handle relative to the distal driver attachment point Fig. 16, when the rotatable selector cap is rotated to the second selector position 53, center, rotation of the proximal handle in the clockwise direction will drive the distal driver attachment point in the clockwise direction and rotation of the proximal handle in the counter clockwise direction will drive the distal driver attachment point in the counter clockwise direction Fig. 15, and when the rotatable selector cap is rotated to the third selector position 53 LF, rotation of the proximal handle in the clockwise direction will ratchet the proximal handle relative to the distal driver attachment point and rotation of the proximal handle in the counter clockwise direction will drive the distal driver attachment point in the counter clockwise direction Fig. 20.

    PNG
    media_image2.png
    130
    209
    media_image2.png
    Greyscale
Regarding claim 2, Gao meets the limitations, i.e., the surgical ratchet assembly of claim 1, further comprising at least one spring loaded retention member 93 extending outward from an axially extending opening Fig. 23 formed in the ratcheting mechanism, at least a portion of an outer surface of the spring loaded retention member extending into a corresponding retention groove not 
    PNG
    media_image3.png
    282
    322
    media_image3.png
    Greyscale
numbered, Fig. 24 formed into an inner wall of the generally cylindrical ring portion of the retention cap Fig. 23, partially shown here, the retention groove including a shoulder surface engaging the pin 93 that engages with the portion of the outer surface 93 to retain the rotatable selector cap in a desired longitudinal position relative to the ratcheting mechanism and allow the selector cap to rotate 14Attorney Docket No.: LKSM-007CON relative to the ratcheting mechanism along a path defined by the retention groove.
Regarding claim 4, Gao meets the limitations, i.e., the surgical ratchet assembly screwdriver 10 of claim 1, further comprising a selector pin e.g., 56, Fig. 22 attached to the rotatable selector cap Fig. 8, wherein at least a portion of the selector pin extends into the ratcheting mechanism Fig. 6 and selectively engages and disengages with a cam surface upper nose/corner of at least one pawl 17 of the ratcheting mechanism.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Geo in view of Shiao (6,658,970).
Geo meets all of the limitations of claim 3, as described above, further comprising at least one spring loaded 52 retention member 23 extending outward from Fig. 6 formed in the ratcheting mechanism, at least a portion of the spring loaded retention member extending into a corresponding retention groove 53 formed into an inner wall of the retention cap Fig. 6, the retention groove engaging with a portion of the spring loaded retention member to retain the rotatable selector cap in a desired longitudinal position 53 RT, 53 center and 53 LF relative to the ratcheting mechanism, wherein the interaction between the spring loaded retention member and the retention groove defines a plurality of rotational positions of the retention cap relative to the ratcheting mechanism, except for the groove 53 to be formed into an inner wall of the generally cylindrical ring portion of the retention cap.

    PNG
    media_image4.png
    287
    288
    media_image4.png
    Greyscale
 Shiao teaches a ratchet screwdriver in which the spring biased retention member 18 engages grooves 82 formed into an inner wall of the generally cylindrical ring portion Fig. 2 of the retention cap. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Geo with the positioning grooves and biasing detent arrangement as taught by Shiao for an alternative means of securing the detent in a selected position.

    PNG
    media_image5.png
    246
    236
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    347
    183
    media_image6.png
    Greyscale
Conclusion
Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure. Wang and Chen are cited to show related inventions side engaging positioning detent providing locked/neutral and ratcheting motions.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571 270 5531. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
July 26, 2021							Primary Examiner, Art Unit 3723